Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 23, 2015

                                     No. 04-15-00408-CR

                                Armando Garcia VILLEGAS,
                                        Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the County Court at Law No. 4, Bexar County, Texas
                                  Trial Court No. 365296
                         Honorable Jason Garrahan, Judge Presiding

                                        ORDER
       Appellant’s brief was due to be filed on September 16, 2015. To date, neither the
appellant’s brief nor a motion for extension of time has been filed. The clerk of this court has
attempted to contact counsel by telephone but has been unsuccessful.

        It is therefore ORDERED that either the appellant’s brief or a motion for extension of
time to file appellant’s brief must be filed in this Court within ten days of the date of this
order. Any motion for extension should include a reasonable explanation for the failure to
timely file the appellant’s brief and the failure to timely file the motion for extension.

      If counsel fails to timely respond, we will abate the case to the trial court for an
abandonment hearing pursuant to TEX. R. APP. P. 38.8(b).


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       N WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2015.

                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court